 Case 19-05657-dd        Doc 465 Filed 05/02/21 Entered 05/03/21 00:26:35              Desc Imaged
                               Certificate
                              UNITED       of Notice
                                       STATES        Page 1 ofCOURT
                                                BANKRUPTCY     3
                                 DISTRICT OF SOUTH CAROLINA




 IN RE:                                             CHAPTER 7

 Amir Golastan Parast                               CASE NO: 19-05657-DD

                                                    NOTICE OF HEARING
                               Debtor(s).




       PLEASE TAKE NOTICE that a hearing will be held at the King & Queen Building, 145 King
Street, Room 225, Charleston, South Carolina on May 25, 2021, at 9:00 AM, to consider and act
upon the following motion(s) and/or application(s) that has/have been filed with the Court:

       KRISTIN M. GOLESTANS MOTION FOR ORDER REQUIRING PAYMENT OF THE DEBTORS
       HOMESTEAD EXEMPTION TO KRISTIN M. GOLESTAN IN ACCORDANCE WITH 11 U.S.C.
       §522(c)(1), filed by Daniel J. Reynolds Jr. on behalf of Kristin M Golestan.

        Any party objecting to the relief sought must file a response in accordance with District of South
Carolina Local Bankruptcy Rule 9014-1 and must serve the party seeking the relief with a copy of said
objection by May 14, 2021. If no response, return, and/or objection is timely filed and served, no hearing
will be held on this Motion, except at the direction of the judge. If you or your attorney do not take these
steps, the court may decide that you do not oppose the relief sought in the motion or application and
may enter an order granting that relief prior to the scheduled hearing date, if determined to be
appropriate.

       Any party which has filed an objection and fails to appear at the time and place above noticed
to prosecute that objection or which fails to comply with District of South Carolina Local Bankruptcy
Rules 9013-3 or 9014-1 may not have the objection considered.

       If the party filing the document(s) referred to above has/have not served the document(s) as
required by the Federal Rules of Bankruptcy Procedure and District of South Carolina Local Bankruptcy
Rules, the filing party is hereby notified that, at the hearing above referenced, the Court may give notice
of the possible imposition of sanctions against the filing party pursuant to Federal Rule of Bankruptcy
Procedure 9011 for failure to effect service.


                                                  Laura A. Austin, Clerk of Court
                                                  United States Bankruptcy Court

                                                  BY: /s/63KLSSVBBBBBBB
                                                             
                                                      S.Phipps, Deputy Clerk
       Case 19-05657-dd                   Doc 465 Filed 05/02/21 Entered 05/03/21 00:26:35                                              Desc Imaged
                                                Certificate of Notice Page 2 of 3
                                                              United States Bankruptcy Court
                                                                District of South Carolina
In re:                                                                                                                 Case No. 19-05657-dd
Amir Golastan Parast                                                                                                   Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0420-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 30, 2021                                               Form ID: pdf01                                                             Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 02, 2021:
Recip ID                 Recipient Name and Address
db                     + Amir Golastan Parast, 4639 Wilson Rd, Meggett, SC 29449-6079
                       + Amir Golestan, 1150 Hungry Neck Boulevard, Mt. Pleasant, SC 29464-3484
                       + Christine E. Brimm, Esq., 3955 Hwy 17 Bypass, Suite D, PO Box 2746, Murrells Inlet, SC 29576-2662
cr                       Kristin M Golestan, c/o McCarthy, Reynolds, & Penn, LLC, 1517 Laurel Street (29201), PO Box 11332, Columbia, SC 29211-1332

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 02, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 30, 2021 at the address(es) listed below:
Name                               Email Address
Andrew Philip Walker
                                   on behalf of Creditor Pension Benefit Guaranty Corporation - US Attorney walker.andrew@pbgc.gov

B. Lindsay Crawford, III
                                   on behalf of Creditor Hyundai Lease Titling Trust wayne@crawfordvk.com

Brandon K. Poston
                                   on behalf of Spec. Counsel Nelson Mullins Riley & Scarborough LLP keith.poston@nelsonmullins.com
                                   Stephanie.arnold@nelsonmullins.com;linnea.hann@nelsonmullins.com;joan.kishline@nelsonmullins.com

Christine E Brimm
                                   on behalf of Trustee Michelle L. Vieira cbrimm@bartonbrimm.com cfraser@bartonbrimm.com,bmorrison@bartonbrimm.com

Christine E Brimm
       Case 19-05657-dd          Doc 465 Filed 05/02/21 Entered 05/03/21 00:26:35                                           Desc Imaged
                                       Certificate of Notice Page 3 of 3
District/off: 0420-2                                         User: admin                                                          Page 2 of 2
Date Rcvd: Apr 30, 2021                                      Form ID: pdf01                                                      Total Noticed: 4
                           on behalf of Plaintiff Michelle Vieira cbrimm@bartonbrimm.com cfraser@bartonbrimm.com,bmorrison@bartonbrimm.com

Daniel J. Reynolds, Jr.
                           on behalf of Defendant Kristin M Golestan dreynolds@mccarthy-lawfirm.com sstancil@mccarthy-lawfirm.com

Daniel J. Reynolds, Jr.
                           on behalf of Creditor Kristin M Golestan dreynolds@mccarthy-lawfirm.com sstancil@mccarthy-lawfirm.com

Elisabetta G. Gasparini
                           on behalf of U.S. Trustee US Trustee's Office elisabetta.g.gasparini@usdoj.gov

G. William McCarthy, Jr.
                           on behalf of Creditor Kristin M Golestan bmccarthy@mccarthy-lawfirm.com
                           sstancil@mccarthy-lawfirm.com;sbeall@mccarthy-lawfirm.com

Gentry Collins
                           on behalf of Creditor PNC Bank National Association gentry.collins@brockandscott.com, wbecf@brockandscott.com

J. Kershaw Spong
                           on behalf of Creditor TBG Funding LLC kspong@robinsongray.com, mwhite@robinsongray.com;jguthrie@robinsongray.com

John Douglas Barnett
                           on behalf of Creditor Pension Benefit Guaranty Corporation - US Attorney USASC-Bankruptcy@usdoj.gov
                           Saundra.Woods@usdoj.gov

Michael Conrady
                           on behalf of Debtor Amir Golastan Parast mconrady@campbell-law-firm.com jbarnett@campbell-law-firm.com

Michael H. Conrady
                           on behalf of Debtor Amir Golastan Parast mconrady@campbell-law-firm.com cshiner@campbell-law-firm.com

Michael Kevin McCarrell
                           on behalf of Creditor South State Bank kmccarrell@foxrothschild.com eaccetta@foxrothschild.com

Michael M. Beal
                           on behalf of Interested Party Beal LLC mbeal@bealllc.com,
                           ccooper@bealllc.com;kcooper@bealllc.com;gvernon@bealllc.com;afloyd@bealllc.com;tnauful@bealllc.com

Michelle L. Vieira
                           trustee@chapter7.email mlvieira@ecf.axosfs.com;Trusteeassistant@chapter7.email

Tara E. Nauful
                           on behalf of Interested Party Beal LLC tnauful@bealllc.com,
                           ccooper@bealllc.com;gvernon@bealllc.com;kcooper@bealllc.com;afloyd@bealllc.com

Travis E. Menk
                           on behalf of Creditor PNC Bank National Association travis.menk@brockandscott.com, wbecf@brockandscott.com

US Trustee's Office
                           USTPRegion04.CO.ECF@usdoj.gov


TOTAL: 20
